ORDER

PER CURIAM.
Defendant Owens-Corning Fiberglass Corporation (“Owens-Corning”) appeals from a judgment entered after a jury verdict in favor of plaintiffs Terrence J. Walsh, Sr. (‘Walsh”) and Robert McCarthy (“McCarthy”). The jury found Owens-Corning liable for causing the plaintiffs’ health problems which were associated with exposure to asbestos. Owens-Corning argues that (1) the statute of limitations barred the plaintiffs from bringing their claim, and (2) the trial court erred in refusing to grant Owens-Corning’s motions for remittitur.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).